DETAILED ACTION


1. It is hereby acknowledged that 15/928876 the following papers have been received and placed of record in the file: Remark date 12/03/20.    

2.  Claims 1-20 are presented. No claims are being amended.  

Response to Arguments
3.  Applicant’s arguments with respect to claim(s)1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-3, 5-9, 11-,16,18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Marinier et al(US 2012/0230268)  in view of  NPL-3GPP TSG RAN WG1 Meeting #86b Lisbon, Portugal, 10th - 14th October 2016 herein referred to 3GPP 

Regarding claim 1, Marinier teaches an information transmission method, comprising:
determining attribute information of uplink information based on a beam,  (see Marinier paragraph[0069], [0113] explains WTRU determining bits for subframe and UCI transmission, paragraph [0079] explains prioritizing UCI for scheduling decisions such as beamforming, Fig.1, 2) 
wherein the uplink information comprises uplink control information or an uplink control channel information: (see Marinier paragraph [0113] explains WTRU determining bits for subframe and UCI transmission,)  

While Marinier explains UCI for beamforming and thus can be understood there can be a beam identifier (explains cell identifier paragraph [0085]), but does not explicitly disclose beam identifier						
However analogous art 3GPP explains beam id (see section 2, 4.2, and conclusion all explains beam ID detection with cell id at same time as well as Beam ID is implied in detection procedure  and relative position of broadcast block)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of Marinier to include 3GPP.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to improve beam management such as use of beamwith as well as overhead consumption(see section 3)

Regarding claim 2, the modified Mariner taught the method according to claim 1, as described above.  The modified Mariner further teaches wherein the uplink information comprises the uplink control information, and the uplink control information is includes Channel State Information (CSI).(see Marinier paragraph [0074] explains types of UCI(CSI)).   

Regarding claim 3, the modified Mariner taught the method according to claim 1, as described above.  The modified Mariner further teaches wherein the method further comprising:


Regarding claim 5, the modified Mariners taught the method according to claim 1, as described above. The modified  wherein the attribute information comprises at least one of: resource information used when the uplink information is sent, parameter information included the uplink information, a value included in the uplink information, content information included in the uplink information, or format information included in the uplink information. (see  Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats; see 3GPP section 4.1 explains measurement of beam, 4.2 measurement Rs, beam, and signals on broadcast block  )

Regarding claim 6, the modified Marinier taught the method according to claim 5,  as described above.  The modified Mariners further teaches wherein if the attribute information comprises the parameter information included in the uplink information, the sending the uplink information to a network side device based on the attribute information comprises: sending the uplink information to the network side device based on a parameter indicated by the parameter information. (see Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats; see 3GPP section 4.1 explains measurement of beam, 4.2 measurement Rs, beam, and signals on broadcast block )

Regarding claim 7, the modified Marinier taught the method according to claim 1, as described above.  The modified Marinier further teaches wherein the determining attribute information included in the uplink information based on a beam identifier comprises:
determining, based on a mapping relationship, attribute information included in the uplink information corresponding to the beam identifier, wherein the mapping relationship is configured by the network side device for the terminal or the mapping relationship is obtained through table query or the mapping relationship is pre-agreed. (see 3GPP section 3 explains beam cycling might be used for UE to transmit uplink signal on the beam, section 4.2 explains beam id and broadcast block; see Marinier paragraph [0069],[0079] explains prioritizing UCI) 

Regarding claim 8, the Marinier teaches an information transmission method, comprising:
receiving uplink information sent by a terminal based on attribute information, (see Marinier paragraph[0069], [0113] explains WTRU determining bits for subframe and UCI transmission, paragraph [0079] explains prioritizing UCI for scheduling decisions such as beamforming, Fig.1, 2)wherein the attribute information is determined by the terminal based on a beam, (see Marinier paragraph[0069], [0113] explains WTRU determining bits for subframe and UCI transmission, paragraph [0079] explains prioritizing UCI for scheduling decisions such as beamforming, Fig.1, 2)and the uplink information comprises uplink control information or an uplink control channel information: and determining the beam identifier based on the uplink information. (see Marinier paragraph [0113] explains WTRU determining bits for subframe and UCI transmission,)  

However analogous art 3GPP explains beam id (see section 2, 4.2, and conclusion all explains beam ID detection with cell id at same time as well as Beam ID is implied in detection procedure  and relative position of broadcast block)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of Marinier to include 3GPP.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to improve beam management such as use of beamwith as well as overhead consumption(see section 3)

Regarding claim 9, the modified Marinier taught the method according to claim 8, as described above.  The modified Marinier further teaches wherein the uplink information comprises the uplink control information, and the uplink control information ia includes Channel State Information (CSI). (see Marinier paragraph [0074] explains types of UCI(CSI)).   

Regarding claim 11, the modified marinier taught the method according to claim 8, as described above. The modified marinier further teaches wherein the attribute information comprises at least one of the following information: resource information used when the uplink information is received, parameter information ef included in the uplink information, a value of the uplink information, content information ef included in the uplink information, or format information ef included in the uplink information. . (see  Marinier paragraphs [0069], [0113], [0114], 

Regarding claim 12, the modified Marnier taught the method according to claim 11, as described above.  The modified Marnier further teaches wherein if the attribute information comprises the parameter information ef included in the uplink information, the receiving uplink information sent by a the terminal based on attribute information comprises:
receiving the uplink information sent by the terminal based on a parameter indicated by the parameter information. (see Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats )

Regarding claim 13, the modified Marnier taught the method according to claim 8, as described above.  The modified Marnier further teaches wherein
the attribute information is attribute information included in the uplink information corresponding to the beam identifier that is determined by the terminal based on a mapping relationship, wherein the mapping relationship is configured by the network side device for the terminal or the mapping relationship is obtained through table query or the mapping relationship is pre-agreed. (see 3GPP section 3 explains beam cycling might be used for UE to transmit uplink signal on the beam, section 4.2 explains beam id and broadcast block)

Regarding claim 14, Marinier teaches a terminal, comprising:
a processing module configured to determine attribute information included in uplink information based on a beam, (see paragraph [0027],  [0069], [0113] explains WTRU 
wherein the uplink information comprises uplink control information or an uplink control channel information: (see Marinier paragraph [0113] explains WTRU determining bits for subframe and UCI transmission,)  
and a transceiver module configured to send the uplink information to a network side device(see paragraph [0025], [0113] explains WTRU determining bits for subframe and UCI transmission,)  
While Marinier explains UCI for beamforming and thus can be understood there can be a beam identifier (explains cell identifier paragraph [0085]), but does not explicitly disclose beam identifier						
However analogous art 3GPP explains beam id (see section 2, 4.2, and conclusion all explains beam ID detection with cell id at same time as well as Beam ID is implied in detection procedure  and relative position of broadcast block)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of Marinier to include 3GPP.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to improve beam management such as use of beamwith as well as overhead consumption(see section 3)

Regarding claim 15, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the uplink information comprises the uplink control information, and the uplink control information is includes Channel State Information (CSI). (see Marinier paragraph [0074] explains types of UCI(CSI)).   

Regarding claim 16, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the processing module is further configured to:
obtain at least one measurement result by measuring at least one beamforming reference signal (BRS), wherein each of the at least one measurement result corresponding corresponds to one of the at least one BRS. (see 3GPP section 4.1 explains measurement of beam, 4.2 measurement Rs, beam, and signals on broadcast block)    

Regarding claim 18, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the attribute information comprises at least one of the following information: resource information used when the uplink information is sent, parameter information ef included in the uplink information, a value of the uplink information, content information ef included in the uplink information, or format information ef included in the uplink information. (see  Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats )

Regarding claim 19, taught the modified Marinier taught the terminal according to claim 18, as described above.  The modified further teaches wherein if the attribute information comprises the parameter information ef included in the uplink information, the transceiver module is configured to send the uplink information to the network side device based on a parameter indicated by the parameter information. (see Marinier paragraphs [0069], [0113], [0114], 

Regarding claim 20, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the processing
module is configured to determine, based on a mapping relationship, attribute information ef included in uplink information corresponding to the beam identifier, wherein the mapping relationship is configured by the network side device for the terminal or the mapping relationship is obtained through table query or the mapping relationship is pre-agreed. (see 3GPP section 3 explains beam cycling might be used for UE to transmit uplink signal on the beam, section 4.2 explains beam id and broadcast block)

6. Claims 4, 10, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Marinier et al(US 2012/0230268)  in view of  NPL-3GPP TSG RAN WG1 Meeting #86b Lisbon, Portugal, 10th - 14th October 2016 herein referred to 3GPP in further view of Yang(US 2009/0209264A1),    
 
Regarding claim 4, the modified Marinier taught the method according to claim 3, as described above. The modified Marinier does not explicitly disclose these limitations alone however including Yang teaches wherein the method further comprising:
selecting a beam with a best measurement result from the at least one measurement result; and reporting a beam identifier of the beam with the best measurement result. (see Yang paragraph [0075],[0076] explains best beam from feedback which includes ID)  


Regarding claim 10, the modified Marinier taught the method according to claim 8, as described above. the modified Marinier does not alone explicitly disclose these limitations however including Yang teaches  wherein the receiving the uplink information sent by a the terminal based on the attribute information comprising comprises:
receiving a beam identifier of a beam with a best measurement result. (see Yang paragraph [0075],[0076] explains best beam from feedback which includes ID)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified Marinier to include Yang’s system for adaptively controlling feedback information.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to reduce degradation and improve system performance. (see paragraph [0006])

Regarding claim 17,  the modified Marinier taught  the terminal according to claim 16, as described above.  The modified Marinier alone does not teach these limiations, however combined with Yang teaches where in the processing module is further configured to select a beam with a best measurement result from the at least one measurement result; and wherein the transceiver is further configured to report a beam identifier of the beam with the best 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified Marinier to include Yang’s system for adaptively controlling feedback information.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to reduce degradation and improve system performance. (see paragraph [0006])


Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claims 1-3, 5-9, 11-16,18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Marinier et al(US 2012/0230268)  in view of  Ongosanusi et al(US 2017/0026938A1)       

Regarding claim 1, Marinier teaches an information transmission method, comprising:
determining attribute information of uplink information based on a beam,  (see Marinier paragraph[0069], [0113] explains WTRU determining bits for subframe and UCI transmission, paragraph [0079] explains prioritizing UCI for scheduling decisions such as beamforming, Fig.1, 2) 
wherein the uplink information comprises uplink control information or an uplink control channel information: (see Marinier paragraph [0113] explains WTRU determining bits for subframe and UCI transmission,)  
and sending the uplink information to a network side device based on the attribute information. (see Marinier paragraph [0113], explains WTRU determining bits for subframe and UCI transmission,)  
While Marinier explains UCI for beamforming and thus can be understood there can be a beam identifier (explains cell identifier paragraph [0085]), but does not explicitly disclose beam identifier						

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of Marinier to include Onggosanusi’s  method and apparatus for beam-level radio resource management and mobility in cellular network.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to improve channel quality reporting, as example by further improving channel state information as well as overhead with beams and csi measurement(see paragraph [004],[0133]).

Regarding claim 2, the modified Mariner taught the method according to claim 1, as described above.  The modified Mariner further teaches wherein the uplink information comprises the uplink control information, and the uplink control information is includes Channel State Information (CSI).(see Marinier paragraph [0074] explains types of UCI(CSI); see Onggosanusi paragraph [0166] explains BRS and parameters a part of CSI).   

Regarding claim 3, the modified Mariner taught the method according to claim 1, as described above.  The modified Mariner further teaches wherein the method further comprising:
obtaining at least one measurement result by measuring at least one beamforming reference signal (BRS), wherein each of the at least one measurement result corresponding corresponds to one of the at least one BRS. (see Onggosanusi paragraph [0158],[0159] explains UE  measures  and monitors BRS; see Marinier paragraph [0079] explains measurement by wtru and prioritizing the UCI   )   

Regarding claim 5, the modified Mariners taught the method according to claim 1, as described above. The modified  wherein the attribute information comprises at least one of: resource information used when the uplink information is sent, parameter information included the uplink information, a value included in the uplink information, content information included in the uplink information, or format information included in the uplink information. (see  Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats; see Onggosanusi paragraph [0166] explains BRS and parameters a part of CSI)

Regarding claim 6, the modified Marinier taught the method according to claim 5,  as described above.  The modified Mariners further teaches wherein if the attribute information comprises the parameter information included in the uplink information, the sending the uplink information to a network side device based on the attribute information comprises: sending the uplink information to the network side device based on a parameter indicated by the parameter information. (see Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats;  see Onggosanusi paragraph [0166] explains BRS and parameters a part of CSI)

Regarding claim 7, the modified Marinier taught the method according to claim 1, as described above.  The modified Marinier further teaches wherein the determining attribute information included in the uplink information based on a beam identifier comprises:


Regarding claim 8, the Marinier teaches an information transmission method, comprising:
receiving uplink information sent by a terminal based on attribute information, (see Marinier paragraph[0069], [0113] explains WTRU determining bits for subframe and UCI transmission, paragraph [0079] explains prioritizing UCI for scheduling decisions such as beamforming, Fig.1, 2)wherein the attribute information is determined by the terminal based on a beam, (see Marinier paragraph[0069], [0113] explains WTRU determining bits for subframe and UCI transmission, paragraph [0079] explains prioritizing UCI for scheduling decisions such as beamforming, Fig.1, 2)and the uplink information comprises uplink control information or an uplink control channel information: and determining the beam identifier based on the uplink information. (see Marinier paragraph [0113] explains WTRU determining bits for subframe and UCI transmission,)  
While Marinier explains UCI for beamforming and thus can be understood there can be a beam identifier (explains cell identifier paragraph [0085]), but does not explicitly disclose beam identifier						

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of Marinier to include Onggosanusi’s  method and apparatus for beam-level radio resource management and mobility in cellular network.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to improve channel quality reporting, as example by further improving channel state information as well as overhead with beams and csi measurement(see paragraph [004],[0133]).

Regarding claim 9, the modified Marinier taught the method according to claim 8, as described above.  The modified Marinier further teaches wherein the uplink information comprises the uplink control information, and the uplink control information ia includes Channel State Information (CSI). (see Marinier paragraph [0074] explains types of UCI(CSI); see Onggosanusi paragraph [0166] explains BRS and parameters a part of CSI).   

Regarding claim 11, the modified marinier taught the method according to claim 8, as described above. The modified marinier further teaches wherein the attribute information comprises at least one of the following information: resource information used when the uplink information is received, parameter information ef included in the uplink information, a value of the uplink information, content information ef included in the uplink information, or format information ef included in the uplink information. . (see  Marinier paragraphs [0069], [0113], [0114], 

Regarding claim 12, the modified Marnier taught the method according to claim 11, as described above.  The modified Marnier further teaches wherein if the attribute information comprises the parameter information ef included in the uplink information, the receiving uplink information sent by a the terminal based on attribute information comprises:
receiving the uplink information sent by the terminal based on a parameter indicated by the parameter information. (see Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats )

Regarding claim 13, the modified Marnier taught the method according to claim 8, as described above.  The modified Marnier further teaches wherein
the attribute information is attribute information included in the uplink information corresponding to the beam identifier that is determined by the terminal based on a mapping relationship, wherein the mapping relationship is configured by the network side device for the terminal or the mapping relationship is obtained through table query or the mapping relationship is pre-agreed. (see Onggosanusi paragraph [0148] explains cell or beam id and configuration between DL and Ulf o the UE, [0159] ,[0161] explains BRS sent on resource by UE)  

Regarding claim 14, Marinier teaches a terminal, comprising:

wherein the uplink information comprises uplink control information or an uplink control channel information: (see Marinier paragraph [0113] explains WTRU determining bits for subframe and UCI transmission,)  
and a transceiver module configured to send the uplink information to a network side device(see paragraph [0025], [0113] explains WTRU determining bits for subframe and UCI transmission,)  
While Marinier explains UCI for beamforming and thus can be understood there can be a beam identifier (explains cell identifier paragraph [0085]), but does not explicitly disclose beam identifier						
However analogous art Onggosanusi explains beam id (see paragraph [0148],[0158] , further explains UE measure and monitor BRS and Beams as well as parameters)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of Marinier to include Onggosanusi’s  method and apparatus for beam-level radio resource management and mobility in cellular network.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to improve channel quality reporting, as example by further improving 

Regarding claim 15, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the uplink information comprises the uplink control information, and the uplink control information is includes Channel State Information (CSI). (see Marinier paragraph [0074] explains types of UCI(CSI); see Onggosanusi paragraph [0166] explains BRS and parameters a part of CSI).   

Regarding claim 16, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the processing module is further configured to:
obtain at least one measurement result by measuring at least one beamforming reference signal (BRS), wherein each of the at least one measurement result corresponding corresponds to one of the at least one BRS. (see Onggosanusi paragraph [0158],[0159] explains UE  measures  and monitors BRS; see Marinier paragraph [0079] explains measurement by wtru and prioritizing the UCI  )   

Regarding claim 18, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the attribute information comprises at least one of the following information: resource information used when the uplink information is sent, parameter information ef included in the uplink information, a value of the uplink information, content information ef included in the uplink information, or 

Regarding claim 19, taught the modified Marinier taught the terminal according to claim 18, as described above.  The modified further teaches wherein if the attribute information comprises the parameter information ef included in the uplink information, the transceiver module is configured to send the uplink information to the network side device based on a parameter indicated by the parameter information. (see Marinier paragraphs [0069], [0113], [0114], [0135]explains bits for subframe and UCI transmission,  amount of UCI, as well as bits over pucch formats )

Regarding claim 20, the modified Marinier taught the terminal according to claim 14, as described above.  The modified Marinier further teaches wherein the processing
module is configured to determine, based on a mapping relationship, attribute information ef included in uplink information corresponding to the beam identifier, wherein the mapping relationship is configured by the network side device for the terminal or the mapping relationship is obtained through table query or the mapping relationship is pre-agreed. (see Onggosanusi paragraph [0148] explains cell or beam id and configuration between DL and Ulf o the UE, [0159] ,[0161] explains BRS sent on resource by UE)  

s 4, 10, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Marinier et al(US 2012/0230268)  in view of  Onggosanusi et. al(US 2017/0026938A1) in further view of Yang(US 2009/0209264A1),    
 
Regarding claim 4, the modified Marinier taught the method according to claim 3, as described above. The modified Marinier does not explicitly disclose these limitations alone however including Yang teaches wherein the method further comprising:
selecting a beam with a best measurement result from the at least one measurement result; and reporting a beam identifier of the beam with the best measurement result. (see Yang paragraph [0075],[0076] explains best beam from feedback which includes ID)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified Marinier to include Yang’s system for adaptively controlling feedback information.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to reduce degradation and improve system performance. (see paragraph [0006])

Regarding claim 10, the modified Marinier taught the method according to claim 8, as described above. the modified Marinier does not alone explicitly disclose these limitations however including Yang teaches  wherein the receiving the uplink information sent by a the terminal based on the attribute information comprising comprises:
receiving a beam identifier of a beam with a best measurement result. (see Yang paragraph [0075],[0076] explains best beam from feedback which includes ID)  


Regarding claim 17,  the modified Marinier taught  the terminal according to claim 16, as described above.  The modified Marinier alone does not teach these limitations, however combined with Yang teaches where in the processing module is further configured to select a beam with a best measurement result from the at least one measurement result; and wherein the transceiver is further configured to report a beam identifier of the beam with the best measurement result. (see Yang paragraph [0075],[0076] explains best beam from feedback which includes ID)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified Marinier to include Yang’s system for adaptively controlling feedback information.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to reduce degradation and improve system performance. (see paragraph [0006])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478